Case 1:21-md-02989-CMA Document 65 Entered on FLSD Docket 04/09/2021 Page 1 of 2


                                                                                   FILED BY                 D,C.

                                               SCH ED ULE B                              AFq â 9 2221
                                                                                          ANGELA E,NOBLE
                                                                                         CLEBKU S OIS; CX
                                    UNITED STATES DISTRICT CO UR T                       s,o.oFp'
                                                                                                i-k-.MIAMI
                                    SO IJTH ER N D ISTRICT O F FLO RIDA

                              CA SE NO . 21-2989-M D L-A LTO NAG A/Torres

       In re:

       JANUARY 2021SHORT SQUEEZE
       TR ADING LITIGA TIO N


                       CERTIFICA TE O F UND ER STAND ING R EG AR DIN G
                 ELECTR O NIC FILING IN TH E SO UTH ER N DISTRICT O F FLO RID A
                j5 Elizabeth A.Brehm                           5the undersigned, do hereby certify that:
                1. lam a m em berofgood standing ofthe Barof X eW Y ork                                .

               2.Ihave studied,understand,and w illabide by the LocalRules forthe Southern D istrict
        ofFlorida.

              3.lhave studied,understand,and w illabide by the Adm inistrative Proceduresgoverning
        CM /ECF procedures in the Southern D istrictofFlorida.

               4.lw illonly use this electronic fsling privilege in the m atter captioned above and in no
        othercase in the Southern D istrictof Florida,even if Ihave been granted pro hac vice status in
        anothercase in the Southern DistrictofFlorida.

                5.Iunderstand and agree thatany m isuseofthis electronic filing privilege w illbe brought
        to the attention ofthe H onorable Cecilia M .Altonaga and thatthis privilege m ay be revoked at
        any tim e withoutnotice.

                6.Ifany of the inform ation below changes during the course ofthis action,Ishallt5le a
        notice ofsuch change in the M DL action,and Ishallupdate my CM /ECF useraccountpursuant
        to the Adm inistrative Procedures.

                N am e                    Elizabeth A.Brehm
                State BarN um ber         4660353
                Firm N am e               SIRI& GLIM STAD LLP
                M ailing Address          200 Park Avenue,I7th Floor,New York,NY 10166
                TelephoneNumber           (212)532-1091
                EmailAddress              ebrehm@sirillp.com
        Attorney Signature:                                                Date: April8,2021
ï !Case 1:21-md-02989-CMA                             Document 65 Entered on FLSD Docket 04/09/2021 Page 2 of 2
                                                                                                                            .-
                                                                                                                             ''
                                                                                                                              q
                                                                                                                                    l !
                                                                                                                                      '.
                                                                                                                                      j




                                                                                                                   R

                                                                                                         r SS                                *
                                                                                         k                                  -
                                                                                         !
                                                                                         1
                                                                                                         r
                                                                                                         rn
                                                                                                         x
                                                                                                         Q
                                                                                                         CD
                47 %SCA .n (z12)b32-1e'1
                       .                        jSPJJPT.îjtlR7l
                                                cx):lm pilx,NET4340
                                                                                                         z
                                                                                                         (o
                II'
                  IXQIISQ=
                IRI WRklts$9
                   Ensl    u1
                            s6:                .-BWSEGR----
                                                  ---                                                    *
                                                                                                         '
                                                                                                         <
                                                                                                         c:7
                r
                o MDL CLERK                                                                              t=
                  t)SDISTRICTCOURT,S.DIST.FL                               1
                                                                           l                              cn
                                                                                                         (D
                  40ûNORTHMIAQIAVENUE                                      l                     !       =
                                                                                                         '
                                                                                                         -+                 -
                  MIAMIFL1312g                                                             1
                 S
                 t
                 p oœnpo       REFVfE@-
                                      tt                                                 l j
                 POl                           (
                                               xPT                                               )
                11Kl
                   I1I18lI
                         lllI
                            ll
                             Ill111lllIl1l:lIlI1l%,
                                                  I11'l
                                                      1:'lI
                                                          l1Q e            *                     t
                            1              !                            E
                                                                        lpf
                                                                          ess                        j
                                1
                                2                       ,I                  I
                                                                            1                        .
                                                                                                     k                      -            .
                                                                                                     j
                                 1             ,        jj                                           i                              .,


                                                                                                     i
                                                                                                     l
                                                     FRl-09APR10:
                                                                30A                                  j
                                                   PRI
                                                     ORITYOVERNIGHT                              ll                         -
                 T
                 f
                 -
                 r
                 *2
                  -l
                  j#
                   : 773395533178                                                                'j
                                                                                                 l(
                                                                    13122                        Il
                                                                                                 !
                                P                           gst,s
                                                                        MI
                                                                         A                   ,   Ii
                                                                                                 l,
                                                                                             lj1
                                                                                             ! '
                                                                                               j                            -

                                                                                             lI.
                                                                                             lIa1..458 J                             .

                                                                                             I.!sz4&s ,9'
                                                                                             l          aE     ,
                                                                                             1l
                                                                                              1i
                                                                                                 .

                                                                                               1 --
                                                                                                  ...              ta.l
                                                                                                                   ?4 0z
                                                                                                                       ::
                                                                                             IIi.i
                                                                                                 -
                                                                                             '111!
                                                                                             1                              .
                                                                                                                            -.
                                                                                             lr
                                                                                              ,!
                                                                                               li)
                                                                                                ,'

                                                                    , < lnsertshipging
                                                                        toctlmenthere.

j
CJ
                                                                                                                                .
'
 -
 ,.
  4
  iu
   .-/
     ,-
      y-
       .
       k
       .-.-
          ...                                                                                                                   .-.
                                                                                                                                  -.
                                                                                                                                   -..
